


Exhibit 10.4




THE MEDICINES COMPANY
Restricted Stock Agreement
Granted Under 2013 Stock Incentive Plan
THIS AGREEMENT made as of this ___ day of ________, 20xx, between The Medicines
Company, a Delaware corporation (the “Company”) and _______________ (the
“Participant”).
In consideration of [If Participant is current employee: employment services
rendered and to be rendered] [If Participant is new hire: the Participant's
acceptance of employment with the Company and employment services to be
rendered] by the Participant to the Company and for other valuable
consideration, the receipt and sufficiency of which is acknowledged and
confirmed, the parties hereto agree as follows:
1.    Issuance of Shares.
The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company's 2013 Stock Incentive Plan (the
“Plan”), _________ shares (the “Shares”) of common stock, $0.001 par value, of
the Company (“Common Stock”). The Shares are issued effective as of the date set
forth above in the name of the Participant and are initially issued in book
entry form only. Following the vesting of any Shares pursuant to Section 2
below, the Company, if requested by the Participant, shall issue and deliver (or
shall instruct its transfer agent to deliver) to the Participant a certificate
representing the vested Shares. The Participant agrees that the Shares shall be
subject to vesting and forfeiture set forth in Section 2 of this Agreement and
the restrictions on transfer set forth in Section 3 of this Agreement.
2.    Vesting.
(a)    The Shares are subject to vesting in annual increments of 25% per year
(the “Vesting Requirements”). 25% of the Shares shall vest on ____________, 20xx
(the “Initial Vesting Date”) as long as the Participant is employed by the
Company on such date. The remaining 75% of the Shares shall vest in equal 25%
increments on each anniversary of the Initial Vesting Date (each, a “Subsequent
Vesting Date”) as long as the Participant is employed by the Company on each
such Subsequent Vesting Date.
(b)    In the event that the Participant ceases to be employed by the Company
for any reason or no reason, with or without cause, prior to the final
Subsequent Vesting Date, all of the Unvested Shares (as defined below) as of the
time of such employment termination shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of immediately following such termination of
employment.
“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage (as defined below) at the time the Participant ceases to be employed
by the Company.
“Applicable Percentage” shall be 100% prior to the Initial Vesting Date, and
shall be reduced by 25% on the Initial Vesting Date and on each Subsequent
Vesting Date. The Applicable Percentage shall be zero on or after the final
Subsequent Vesting Date.




--------------------------------------------------------------------------------




(c)    After the time at which any Shares are forfeited pursuant to
subsection (b) above, the Company shall not permit the Participant to exercise
any of the privileges or rights of a stockholder with respect to such Shares,
but shall, in so far as permitted by law, treat the Company as the owner of such
Shares.
(d)    If the Participant is employed by a parent or subsidiary of the Company,
any references in this Agreement to employment with the Company or termination
of employment by or with the Company shall instead be deemed to refer to such
parent or subsidiary.
3.    Restrictions on Transfer. The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Unvested Shares, or any interest
therein, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the forfeiture
provisions set forth in Section 2 and the restrictions on transfer set forth in
this Section 3) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
or (ii) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation), provided
that, in accordance with the Plan, the securities or other property received by
the Participant in connection with such transaction shall remain subject to this
Agreement.
4.    Restrictive Legends.
The book entry account reflecting the issuance of the Shares in the name of the
Participant shall bear a legend or other notation upon substantially the
following terms:
“These shares of stock are subject to forfeiture and restrictions on transfer
set forth in a certain Restricted Stock Agreement between the corporation and
the registered owner of these shares (or his predecessor in interest), and such
Agreement is available for inspection without charge at the office of the
Secretary of the corporation.”
5.    Rights as a Shareholder.
Except as provided in this Agreement, for so long as the Participant is the
registered owner of the Shares, the Participant shall have all rights as a
shareholder with respect to the Shares, whether vested or unvested, including,
without limitation, rights to vote the Shares and act in respect of the Shares
at any meeting of shareholders; provided that, as provided in the Plan, the
payment of dividends on Unvested Shares shall be deferred until such times as
the Shares vest.
6.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
7.    Withholding Taxes; Section 83(b) Election.
(a)The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the vesting of the Unvested Shares. The Participant shall




--------------------------------------------------------------------------------




satisfy such tax withholding obligations by transferring to the Company, on each
date on which Unvested Shares vest under this Agreement, such number of Unvested
Shares that vest on such date as have a fair market value (calculated using the
last reported sale price of the common stock of the Company on the NASDAQ Global
Market on such vesting date or, if such vesting date is not a trading day, on
the trading date immediately prior to such vesting date) equal to the amount of
the Company's statutory minimum tax withholding obligation in connection with
the vesting of such Unvested Shares. Such delivery of Unvested Shares to the
Company shall be deemed to happen automatically, without any action required on
the part of the Participant, and the Company is hereby authorized to take such
actions as are necessary to effect such delivery.


(b)    The Participant has reviewed with the Participant's own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant's own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Participant acknowledges that he or she has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Shares and that the
Participant has agreed not to file a Section 83(b) election.
8.    Miscellaneous.
(a)    No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing Shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the Vesting Requirements
set forth herein do not constitute an express or implied promise of continued
engagement as an employee for the vesting period, for any period, or at all.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
(e)    Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery, facsimile delivery or
delivery by overnight courier, addressed to the other party hereto at the
address shown beneath his or its respective signature to this Agreement, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 8(e).
(f)    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.




--------------------------------------------------------------------------------




(g)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.
(h)    Amendment. Subject to the provisions of the Plan, the Board of Directors
may amend, modify or terminate this Agreement. Your consent to such action is
not required if the Board of Directors determines that the action, taking into
account any related action, does not materially and adversely affect your rights
under the Plan or the change is otherwise permitted under the Plan.
(i)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(j)    Participant's Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant's own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) understands that the law
firm of Wilmer Cutler Pickering Hale and Dorr, LLP, is acting as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
is not acting as counsel for the Participant.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
THE MEDICINES COMPANY
By:___________________________
Name:    
Title:    




PARTICIPANT


_____________________________
Name










